Citation Nr: 1536010	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  10-31 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for hives associated with fever.

4.  Entitlement to service connection for a kidney disability.

5.  Entitlement to service connection for ischemic heart disease (IHD).

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for hearing loss.

8. Entitlement to service connection for tinnitus. 



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 yo August 1968 with service in the Republic of Vietnam from February 1966 to February 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case is currently under the jurisdiction of the VA RO in Phoenix, Arizona.

In a November 2011 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for posttraumatic stress disorder (PTSD).  This grant of service connection is considered to be a full grant of the benefits on appeal for the PTSD claim.  This claim is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The Veteran requested a hearing before the Board on his September 2011 VA Form 9.  However, in a subsequent communication received in May 2015, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2015).

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.
FINDINGS OF FACT

1.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeals for service connection for a skin disorder, a low back disability, hives associated with fever, a kidney disability, IHD, and  hypertension.

2.  The Veteran's tinnitus likely had its onset during active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for a skin disability by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for a low back disability by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for hives associated with fever by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for a kidney disability by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for IHD by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for hypertension by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  

The Veteran perfected his appeals of the November 2009 denials of service connection for a skin disability, a low back disability, hives associated with fever, and a kidney disability and the December 2010 denials of service connection for IHD and hypertension in August 2010 and September 2011 respectively.  A May 2015 written statement from the Veteran indication that he wished to withdraw his appeals for these claims.  His withdrawals were effective immediately upon receipt by VA.  38 C.F.R. § 20.204(b)(3) (2015).  Thus, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the claim of entitlement to service connection for a skin disability, a low back disability, hives associated with fever, a kidney disability, IHD, and hypertension.  They are dismissed.

I.  Tinnitus

As the Veteran's claim for service connection for tinnitus is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran has consistently reported in his written communications to VA that he first experienced tinnitus in service.  This was corroborated by his July 2010 reports to a VA examiner in conjunction with a hearing evaluation.  The only evidence to contradict this assertion is a March 2010 review of systems in conjunction with treatment for non-audiological conditions that showed no hearing loss or tinnitus.  However, other treatment records, including a May 2008 private treatment record indicate that the Veteran was taking an over-the-counter tinnitus medication.  The Board finds the single negative review of systems insufficient to outweigh the supporting evidence and find the Veteran's reports credible.  As such, the Board will accept the Veteran's reports of continuous ringing in the ears since service.

The Veteran is competent to offer a description of symptoms, such as ringing in his ears, that he experienced in service, and to describe a continuity of symptoms since service.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Tinnitus is among the types of disabilities that lend themselves to lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2004).

Therefore, the Board finds that the Veteran has a current diagnosis of tinnitus; that he has reported a continuity of symptomatology since service; that there is no convincing evidence to contradict the Veteran's reports of tinnitus symptoms since service; and that the disability under consideration in this appeal is of the type that lends itself to lay observation.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
	

ORDER

The appeal for service connection for a skin disability is dismissed.

The appeal for service connection for a low back disability is dismissed.

The appeal for service connection for hives associated with fever is dismissed.

The appeal for service connection for a kidney disability is dismissed.

The appeal for service connection for IHD is dismissed.

The appeal for service connection for hypertension is dismissed.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran was afforded a VA audiological examination in July 2010.  The examiner concluded that he could not provide an opinion on the etiology of the Veteran's hearing loss without resorting to mere speculation because the Veteran was only given a whispered voice test at separation, not an audiogram.  However, the examiner failed to address the Veteran's contentions of decreased hearing acuity beginning in service and whether this could provide a basis for a positive nexus.  In light of this deficiency, the July 2010 VA audiological examiner's opinion is not adequate to decide the hearing loss claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the original July 2010 VA audiological examiner, if possible, for an addendum opinion.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including the Veteran's lay statements regarding the onset of his audiological disabilities and the Board's grant of service connection for tinnitus.  This must be noted in the examination report.

If the original July 2010 audiological examiner is unavailable, the Veteran's claims file should be provided to another appropriate examiner for review.  The Veteran may be recalled for examination if deemed necessary.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed bilateral hearing loss was caused or aggravated by his military service, including in-service noise exposure.  S/he should specifically address the Veteran's lay contentions of noticing a decrease in hearing and ringing in the ears since service.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above actions, the Veteran's claim for service connection for bilateral hearing loss should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


